Title: James Madison to Richard Rush, 5 October 1826
From: Madison, James
To: Rush, Richard


                        
                            
                                University of Va
                            
                            
                                
                                    
                                
                                Oct 5 1826
                            
                        
                        At sight pay to the Order of Arthur S Brockenbrough, Proctor of the University of Virginia three hundred and
                            ninety four Dollars thirty two cents, being the Amt. of duties paid by order of Thomas Jefferson late Rector of the
                            University of Virginia on thirty one cases of Marble, imported into NewYork in the ship Caroline, for the use of the said
                            University, and the said duties being remitted by an act of Congress approved on the 13th May last, and ordered to be
                            refunded out of any money in the Treasury, not other wise appropriated—
                        
                            
                                James Madison,
                            Rector
                        
                    